Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer

1.	The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,740,984 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance


2.    Claims 1-20 are allowed over the prior art record.

3.    The following is an examiner’s statement of reasons for allowance:

Lindores (U.S. PUB. 2012/0101861) teaches a system for agricultural monitoring and prediction comprises a first reporting agent a second reporting agent a database, and a processor. The first reporting agent is configured for reporting aerial data representing relative measurements of an agricultural metric in a geographic area, the relative measurements having an unknown bias. The second reporting is configured for reporting ground-based data representing absolute measurements of the agricultural metric for a portion of the geographic area. The database is configured for storing the absolute measurement data and the relative measurement data along with other 

Satkunarajah et al. (U.S. PUB. 2017/0109422) teaches a system and method for generating actionable intelligence and information by utilizing a multi-sensor, multi-temporal; multi-spatial, multi-format data (mSTSFA) architecture stored in a NoSQL data architecture to qualify spatial (accuracy) and contextual information integrated into a real time Engineering Grade location based analysis and predictive analytics engine returning users based queries in a 3D visualization including Virtual Reality (VR)/Augmented Reality functionality. The present invention is a systemized platform for handling geospatial, geophysical, financial, temporal and attribute data input directly to analyze the datasets to serve the operational and business needs of the industries such as transportation, water, environmental, engineering, telecommunication, finance, energy, natural resources, defense and security.

Consider claims 1-20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest adjusting at least one of the virtual representations of the plurality of mobile agricultural devices within the three-dimensional model to reflect the location data; receiving, via the user interface, a user input comprising a command relating to operation of a first mobile agricultural device of the plurality of mobile agricultural devices; transmitting the user input command to a transceiver of the plurality of transceivers that is mounted to the first mobile agricultural device so as to implement .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649